Rose, J.,
with whom Shearing, J., joins,
concurring:
I concur in granting this petition, but would do so on the basis that the district court abused its discretion in denying SIIS’s motion to intervene, rather than declaring that SIIS has an absolute right to intervene in any suit brought by an injured worker who has received SIIS benefits against a third party.
*34The Legislature could have clearly and unequivocally given SIIS the right to intervene in every case brought by an injured worker against a third party. This was not done. Rather, the Legislature protected SIIS by giving it a statutory lien against the proceeds derived from any suit brought by an injured worker against a third party, and SIIS was given the right to file an independent action directly against the third party. NRS 616.560(l)(b). Intervention into an injured worker’s suit was not given as a matter of right, but can be granted pursuant to NRCP 24(a)(2) on a discretionary basis when SIIS presents reasonable grounds for such participation.
The intervention of SIIS has been considered a discretionary right by our district courts and should continue to be handled in this manner absent clear legislative authority giving SIIS the right to intervene in all actions brought by injured workers. There are many cases where plaintiff’s counsel is adequately protecting SIIS’s interests. If a plaintiff shows that SIIS’s involvement in its case is unwarranted and would unduly complicate the issues and mislead the jury, the district court should be able to determine that such intervention is not warranted.
SIIS argues that it can do indirectly what the right of intervention gives it directly, and therefore it should be given the absolute right of intervention. It is generally true that SIIS can file an independent action against the third party and then move that the case be consolidated with the pending lawsuit brought by the injured worker against that same party. Such a motion to consolidate will usually be granted and SIIS would indeed accomplish indirectly what I feel it does not have the right to do directly. However, there would still be reasonable discretion in the district court to determine that the consolidation of the cases is appropriate and no undue prejudice will be suffered by the injured worker.
NRS 616.560 provides adequate safeguards to permit SIIS to recoup money it paid to injured workers from third parties who are liable to the injured worker, and the right to intervene in every injured worker’s lawsuit is unnecessary and not provided for by Nevada law.
In the instant case, SIIS felt that its intervention was necessary to protect its lien and the injured worker plaintiff welcomed such intervention and assistance. Monarch’s claim that intervention would unduly complicate the case or confuse the issues is not compelling. Therefore, I conclude that the district court abused its discretion in not granting SIIS the right to intervene and concur in the result reached by the majority.